19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Coleman CALHOUN, Defendant-Appellant.
No. 93-5981.
United States Court of Appeals, Sixth Circuit.
March 28, 1994.

Before:  RYAN and NORRIS, Circuit Judges;  KRUPANSKY, Senior Circuit Judge.
PER CURIAM.


1
Defendant entered a guilty plea, conditioned upon his being able to challenge on appeal the district court's order denying his motion to dismiss the indictment as being the product of a vindictive prosecution and in violation of the Double Jeopardy Clause.  On appeal, he complains that he was not permitted to question the assistant United States attorney in an effort to support his claims.  However, as pointed out by the district court, our case law establishes that the testimony that defense counsel sought to elicit from the prosecutor was irrelevant.  See e.g.,  United States v. Renfro, 620 F.2d 569 (6th Cir.), cert. denied, 449 U.S. 1078 (1980).


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying his motion to dismiss.


3
As the reasons why the motion should have been denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court denying defendant's motion to dismiss is affirmed, as is the defendant's conviction, upon the reasoning found in the district court's memorandum and order filed May 10, 1993, and in the report and recommendation of the magistrate judge dated April 28, 1993.